C. A. 4th Cir. [Certiorari granted, ante, p. 1034]; and
C. A. 2d Cir. *1196[Certiorari granted, ante, p. 1034.] Motion of Teamsters for a Democratic Union for leave to file a brief as amicus curiae in No. 81-2386 granted. Motion of petitioners for divided argument granted, and divided argument on behalf of respondents granted. Motion of respondents in No. 81-2408 for divided argument and for additional time for oral argument denied. Motion of respondents in No. 81-2386 for divided argument denied.